F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          JUN 13 2001

                                 TENTH CIRCUIT                     PATRICK FISHER
                                                                             Clerk


 PAUL WILLIAMS,

          Plaintiff-Appellant,

 v.

 TIMOTHY CHARLES MADDEN;
 TAMARA S. PENINGTON
 CARMICHAEL; NANCY PIFER, also
 known as Nancy Berry; STEVEN R.
 POLIDORI; HELEN R. STONE;
 HAYDEN HOLL THOMPSON;
 SHERYL RAE THOMPSON;
                                                      No. 00-1330
 STEPHEN M. LEE; F.H.T., INC., also
                                                   (D.C. No. 00-S-582)
 known as Hastings Pork Corporation,
                                                       (Colorado)
 a Nebraska corporation;
 GREENWOOD PLAZA (DENVER)
 ASSOCIATES LIMITED
 PARTNERSHP, a Colorado Limited
 partnership; MABEL T. ERICKSON
 IRREVOCABLE TRUST, with
 Hayden Thompson as its sole
 beneficiary; ALL PERSONS
 CLAIMING ANY INTEREST IN THE
 REAL PROPERTY DESCRIBED
 HEREIN,

          Defendants-Appellees.



                          ORDER AND JUDGMENT *

      After examining appellant’s brief and the appellate record, this panel has
      *

determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
Before SEYMOUR, McKAY, and BRORBY, Circuit Judges.


      Paul Williams brought this pro se action asserting claims under 42 U.S.C. §

1983 and state law against numerous defendants. The district court dismissed the

action as frivolous, pointing out that Mr. Williams has previously brought

virtually identical claims unsuccessfully three times. 1 Mr. Williams appeals and

we affirm.




34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
      1
         In dismissing this action, the district court relied on authority approving
the dismissal of repetitious litigation reasserting virtually identical causes of
action. Mr. Williams filed a motion to reconsider, arguing that the authority upon
which the district court relied was addressed to in forma pauperis actions and that
because he had paid the filing fee it did not apply to him. The court denied the
motion, pointing out that it has inherent authority to dismiss a complaint as
frivolous and malicious regardless of the plaintiff’s filing status and citing
Mallard v. United States Dist. Court, 490 U.S. 296, 307-08 (1989). Although Mr.
Williams does not challenge this ruling on appeal, we note our agreement with the
district court that while the in forma pauperis statute authorizes courts to dismiss
a frivolous or malicious action, “there is little doubt they would have power to do
so even in the absence of this statutory provision.” Id.; see also Fitzgerald v.
First East Seventh Street Tenants Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per
curiam).

                                        -2-
      The events underlying this lawsuit occurred over ten years ago. 2 As

described by the district court:

              All of Mr. Williams’ claims in this action arise out of a series
      of events that began in 1979. Mr. Williams alleges that he was
      involved in various real estate transactions that ultimately led to his
      convictions in Colorado state court for criminal impersonation and
      theft. Mr. Williams contends that the alleged victim of the criminal
      impersonation actually was murdered and that one of the defendants
      assumed the victim’s identity in order to secure Plaintiff’s conviction
      in that case. He maintains that in both state court criminal cases a
      group of public and private individuals conspired to deprive him of
      fair trials by perjuring themselves and by failing to disclose
      exculpatory evidence.

Rec., vol. I, doc. 20 at 2. One of Mr. Williams’ previous attempts to bring this

claim in federal district court was dismissed without prejudice for failure to

comply with Fed. R. Civ. P. 8(a)(2), and the dismissal was affirmed on appeal. 3

See Williams v. Walters, No. 90-1317, 1991 WL 47141 (10th Cir. Mar. 21, 1991).

In affirming the dismissal, we noted that Mr. Williams “earlier brought two

similar lawsuits against many of the same defendants. The district court

dismissed without prejudice those complaints pursuant to Fed. R. Civ. P. 8(a)(2).


      2
        Defendants contend on appeal that Mr. Williams’ lawsuit is subject to
dismissal on both res judicata and statute of limitations grounds. In view of our
conclusion that the action was correctly dismissed as frivolous and malicious, we
do not address these arguments further, although we note that they carry
considerable force.
      3
        The instant complaint and amended complaint, both of which run over 30
pages, would likewise be subject to dismissal for failure to contain a short and
plain statement of a claim showing a right to legal relief.

                                         -3-
Plaintiffs refiled essentially the same lawsuit three times, apparently electing to

stand on their complaint.” Id. at **2 n.1.

      The last attempt by Mr. Williams to bring a virtually identical claim against

most of the defendants named here was filed when the immediately preceding

claim was still pending appeal. The district court dismissed that claim with

prejudice. Williams v. Larson, No., 91-Z-178 (D. Colo. Oct. 7, 1991), appeal

dismissed, No. 91-1365 (10th Cir. Jan. 13, 1992).

      We have carefully reviewed the history of Mr. Williams’ attempts to

litigate his claims and the pleadings he has filed in this action. We are convinced

that the district court correctly characterized the instant proceeding as repetitive,

vexatious and frivolous. Indeed, the facts here are very similar to those in

Fitzgerald, 221 F.3d 362, in which the court deemed frivolous a lawsuit

reasserting claims that had already been dismissed twice.

      Accordingly, the order of dismissal is AFFIRMED. 4

                                        ENTERED FOR THE COURT


                                        Stephanie K. Seymour
                                        Circuit Judge




      4
          Mr. Williams’ request to proceed in forma pauperis on appeal is denied.

                                          -4-